UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4340

DAVID SANJURJO, a/k/a Mickey,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-98-338)

Submitted: September 21, 1999

Decided: October 8, 1999

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Craig Weston Sampson, Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Stephen W. Miller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

David Sanjurjo pled guilty to a superseding indictment charging
that he conspired to distribute and to possess with intent to distribute
cocaine base, see 21 U.S.C. § 846 (1994), and was sentenced to life
imprisonment. Sanjurjo appeals his sentence, contending that the gov-
ernment failed to prove by a preponderance of the evidence that San-
jurjo was a leader of the conspiracy, see U.S. Sentencing Guidelines
Manual § 3B1.1(a) (1998), and that he used minors in the commission
of the crime, see USSG § 3B1.4. We affirm.

In the offense section of the presentence report, Sanjurjo was
described as a member of a gang called the "Dogg Pound" and the
gang's leader after February 1996 when the original leader, Javon
Clayton, was murdered by a rival gang. The probation officer reported
in the offense section that many gang members were juveniles,
including Benjamin Sanjurjo, David's brother. The probation officer
further stated that, when Sanjurjo was interviewed, he "admitted the
facts as outlined in the Offense Section of the report" and "readily
admitted to being the leader of the `Dogg Pound.'" The probation
officer recommended that Sanjurjo receive a four-level adjustment for
being the leader of the conspiracy from February 1996 until October
1997 under § 3B1.1(a), and for using a minor to commit the crime
under § 3B1.4.

In a written sentencing memorandum, Sanjurjo argued that there
was no evidence to support either role adjustment, and disputed the
probation officer's characterization of his statement as an admission
to such facts. The government responded with a memorandum provid-
ing more detailed evidence of Sanjurjo's leadership role, but without
providing any indication of the source of the information.

At the sentencing hearing, Sanjurjo continued to oppose the role
adjustments but, through his attorney, admitted to"having played
some sort of organizational role in terms of being the guy that runs
[drugs] to other people." He also admitted knowing that his minor
brother was involved. The district court adopted the recommended
findings in the presentence report.

                    2
On appeal, Sanjurjo contends that the district court erred in relying
on hearsay evidence discussed by the government at the sentencing
hearing without determining the source of the evidence or whether the
evidence was reliable. However, Sanjurjo admitted at the sentencing
hearing to facts which were sufficient to support the adjustments.
Consequently, the district court did not err in adopting the probation
officer's recommended findings.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3